Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marquel Dushuan Riley appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction under Amendment 782 to the Sentencing Guidelines., Riley also appeals the district court’s order granting his motion for reconsideration of its order denying a sentence reduction, but again refusing a sentence reduction. We have reviewed the record and find no abuse of discretion in the district court’s decision to deny Riley a sentence reduction. Accordingly, we affirm the district court’s orders denying a sentence reduction under § 3582(c)(2), We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.